Citation Nr: 0908621	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-10 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to rating in excess of 30 percent for seborrheic 
dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sanjum Punia, Law Clerk


INTRODUCTION

The veteran had active service from September 1974 until May 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's 
seborrheic dermatitis has not been shown to cover more than 
40 percent of the entire body or exposed areas affected, and 
there is no demonstration of constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the Veteran's service connected seborrheic dermatitis have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2005 that provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, a letter 
sent in March 2006 informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date.

The Board acknowledges that, in the present case, Dingess 
notice was supplied subsequent to the issuance of the initial 
adverse rating decision on appeal.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in March 2006 that fully addressed evidence 
needed to establish a disability rating and effective date.  
To the extent that the Board is denying the veteran's 
increased rating claims, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

It is also recognized that the notice letters discussed above 
do not meet the requirements of Vazquez-Flores.  Thus, the 
notice in this case is deemed deficient.  In this regard, 
VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Again, notice in this case is found to be deficient, creating 
a presumption of prejudice.  Nonetheless, such presumption 
has been overcome here.  Indeed, the statement of the case 
set forth the diagnostic criteria for the disability at issue 
and also included the provisions of 38 C.F.R. §§ 3.321, which 
references impairment in earning capacity as a rating 
consideration.  Furthermore, the March 2006 Dingess letter 
apprised the Veteran of the need to show the nature and 
symptoms of his condition and the impact of his disability on 
his employment. 

Based on the above, the Veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.  
Accordingly, the notice errors here did not affect the 
essential fairness of the adjudication.  Thus, the 
presumption of prejudice is rebutted.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision. See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).  Therefore, the Veteran was "provided the 
content-complying notice to which he [was] entitled." 
Pelegrini, 18 Vet. App. at 122.  Accordingly, the notice 
errors here did not affect the essential fairness of the 
adjudication.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when necessary 
38 § U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examination.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

DISCUSSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes. See 38 C.F.R. § 4.1.  In addition, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7 (2008).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern. See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible. Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In the present case, the Veteran is claiming entitlement to 
an increased rating for seborrheic dermatitis.  His claim for 
a higher evaluation was first received in May 2005.  

Throughout the rating period on appeal, a 30 percent 
evaluation is in effect for dermatitis, which is evaluated 
under the general rating formula for skin conditions.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.  In order to be 
entitled to the next-higher 60 percent evaluation under the 
general rating formula, the evidence must show  more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.

Upon VA examination in October 2005, the Veteran reported a 
history of eczema of the chest and trunk that started in 
1974.  He stated it had been continuous and had worsened over 
time.  His current treatment consisted of using cocoa butter, 
which he applied to the affected areas.  He did not take any 
medications, such as steroid, corticosteroid, or 
immunosuppressive drugs for his dermatitis.  Veteran stated 
that he did have some itching in the affected area, but did 
not relate any other systemic symptoms such as fever or 
weight loss.

Objectively, VA examination in October 2005 reveals that 
Veteran has seborrheic dermatitis of the upper chest and 
upper back.  No other extremities were affected.  There was a 
slight greasy dark discoloration of the upper chest and back 
in a v-shape pattern.  There was minimal disfigurement and no 
scarring.  The examiner found that the percentage of the 
chest and upper neck covered by the dermatitis was 
approximately 3 percent.  The examiner also found that the 3 
percent of the back was affected by the dermatitis.  The 
examination resulted in a diagnosis of seborrheic dermatitis 
affecting 6 percent of the body.  The treatment recommended 
was the use of over-the-counter cocoa butter.

Subsequent to the October 2005 VA examination, the Veteran 
received outpatient treatment for his skin disability.  A 
January 2006 VA outpatient record revealed a slight dark rash 
on the chest and upper back, with no ulceration.  The Veteran 
complained of itching and discoloration.  Eczema was 
diagnosed, though the percentage of the body affected was not 
indicated.
 
Based on the pertinent evidence, as detailed above, there is 
no basis for assignment of the next-higher 60 percent rating 
for the Veteran's seborrhoic dermatitis for any portion of 
the rating period on appeal.  Again, the Veteran was found to 
have only a 6 percent body area affected by dermatitis, which 
is well below the threshold for next-higher percent rating, 
requiring that more than 40 percent of the entire body or 
exposed areas be affected.  Additionally, there is no 
evidence that the Veteran needs constant or near-constant 
systemic therapy.  Rather, the Veteran reported that his only 
treatment for the dermatitis was cocoa butter.  

The Board acknowledges the Veteran's complaints of crusting 
and constant itching, as set forth in his March 2006 
substantive appeal.  He also reported sores.  However, as 
discussed above, the objective evidence of record simply 
fails to establish a disability picture most nearly 
approximating the next-higher 60 percent rating under 
Diagnostic Code 7806.  Moreover, there are no other relevant 
diagnostic codes for consideration.

In sum, there is no basis for an evaluation in excess of 30 
percent for the Veteran's seborrhoic dermatitis for any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular scheduler standards is 
rendered impracticable. Hence, assignment of an extra- 
scheduler evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.



ORDER

Entitlement to a rating in excess of 30 percent for 
seborrheic dermatitis is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


